Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frank Apau appeals the district court’s order granting summary judgment to the Respondents and dismissing his appeal from the denial of his application for naturalization. We have reviewed the record and find no reversible error. Accordingly, *921we affirm for the reasons stated by the district court. Apau v. Collett, No. 1:08—cv-01375-MJG (D.Md. Oct. 16, 2009); see 8 U.S.C. § 1429 (2006) (providing that “no person shall be naturalized against whom there is outstanding a final finding of de-portability pursuant to a warrant of arrest issued under the provisions of this chapter or any other Act”). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.